Citation Nr: 0412118	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-12 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, among other things, denied the 
benefits sought on appeal.

The Board notes that during the September 2003 hearing, the 
veteran's representative clarified the theory of entitlement 
advanced in this matter with respect to the claims for 
service connection for disabilities of the right shoulder and 
knee.  It is now asserted that consideration of these claims 
for service connection should be made on a secondary basis.  
See 38 C.F.R. § 3.310.  In this context, the claims are 
premised upon a theory that the right shoulder and knee 
disabilities represent impairment resulting from primary 
injuries to the left shoulder and knee.  The Board notes that 
the issues of entitlement to service connection for a right 
shoulder and knee disability, claimed as secondary to 
disability of the left shoulder and knee have not been 
developed for appellate review and are referred to the RO for 
the appropriate action.




REMAND

The veteran contends that he injured his shoulders and knees 
during several parachute jumps in service.  His Form DD-214, 
Report of Transfer or Discharge, shows the veteran is in 
receipt of a Parachutist Badge.  During a September 2003 
hearing, the veteran reported he made approximately 15 to 20 
jumps during active duty, while a member of the 82nd Airborne 
and that he sustained injuries to his knees and shoulders as 
a result of these jumps.  In support of his claim, the 
veteran provided a copy of his jump log documenting parachute 
jumps made between 1958 and 1960.  The record documents post 
service treatment of the shoulder and knee. 

In an October 2003 medical statement, the veteran's private 
orthopedic surgeon reported treating the veteran for shoulder 
and knee disorders from 1994 to 1997.  Based upon such 
treatment and the veteran's reported history, it was the 
opinion of the surgeon that these injuries could have been 
attributed to repetitive trauma sustained during paratrooper 
jumps.

The Board finds that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this case.  In that regard, the findings of 
such an examination and resultant medical opinion are 
directly relevant to the issue of service connection and 
would be of assistance to the Board in its disposition of the 
issues under appellate review.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran has reported he received VA treatment for the 
claimed shoulder and knee disorders as early as 1987.  It 
does not appear that these records have been associated with 
the claims file.  It is the opinion of the Board that an 
attempt should be made to obtain records from each source 
identified by the veteran.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Additionally, the veteran reported he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  It does appear that an attempt has been made to 
obtain the SSA decision and supporting records.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized the need to obtain SSA medical records in cases 
involving VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 371-2 (1992).  The RO should obtain and consider all the 
veteran's SSA medical records.

Finally, the Board notes the veteran has not received 
adequate notice of the provisions of the Veterans Claims 
Assistance Act of 2000 with respect to the issues in 
appellate status.  38 U.S.C. §§ 5103, 5103A, 5107 (West 
2002).  The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b).  

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA or 
private, who treated him for his bilateral 
shoulder disorder, and bilateral knee 
disorder.  After securing the necessary 
releases, the RO should request copies of any 
medical records which have not been obtained 
for association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Kevin Vesey.  All 
records received should be associated with 
the claims file.  If any requested records 
are unavailable, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file.

3.  The RO should request the VA medical 
facilities in Northport and Bayshore, Long 
Island to furnish copies of any medical 
records covering treatment from 1987 to the 
present.

4.  The RO should take the appropriate action 
to obtain a copy of the SSA decision awarding 
disability benefits and the evidence on which 
the decision was based.  

5.  The veteran should then be afforded VA 
examination by an orthopedist to determine 
the nature and probable etiology of any 
bilateral shoulder or knee disability 
diagnosed.  Any necessary diagnostic testing 
should be performed and the results reported 
in detail.  The examiner should obtain a 
detailed clinical history regarding in-
service and post service injuries to the 
shoulders and knees.  The claims folder, 
including any additional treatment records 
associated with the file, must be available 
for review by the examiner in conjunction 
with the examination and this fact should be 
acknowledged in the examination report.  On 
the basis of the current examination findings 
and information contained in the 



claims file, the examiner is requested to 
render an opinion on the following:

(a)  Does the veteran have chronic 
disabilities of both shoulders and knees.

(b)  Is it at least as likely as not that any 
left or right shoulder disability diagnosed 
is related to the veteran's paratrooper 
jumping or associated trauma in service, 
rather than to other intervening causes.  

(c)  Is it at least as likely as not that any 
left or right knee disability diagnosed is 
related to the veteran's paratrooper jumping 
or associated trauma in service, rather than 
to other intervening causes.  

(d)  If it is determined that the veteran has 
a disability of the left shoulder and/or knee 
that is related to service, did the left 
shoulder and/or knee disability cause or 
aggravate disability of the right shoulder or 
knee.

The examiner should explain the rationale for 
any opinion expressed.

6.  The RO should review the report of the 
examination to ensure that requirements of 
the foregoing paragraph have been satisfied.  
If they have not, the report should be 
returned for necessary corrective action, as 
appropriate.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which includes all pertinent law and 
regulations and be afforded the applicable 
time period in which to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	AMANDA R. BLACKMON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




